Exhibit (17)(c) FORM OF PROXY CARD PROXY TABULATOR P.O. BOX 9112 FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and have the proxy card below at hand. 2) Go to website www.proxyvote.com 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and have the proxy card below at hand. 2)Call xxx-xxx-xxxx 3)Follow the instructions. To vote by Mail 1)Read the Proxy Statement. 2)Check the appropriate boxes on the proxy card below. 3)Sign and date the proxy card. 4) Return the proxy card in the envelope provided. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: KEEP THIS PORTION FOR YOUR RECORDS THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. DETACH AND RETURN THIS PORTION ONLY LOU HOLLAND GROWTH FUND The shares represented by this proxy will be voted as instructed. Unless indicated to the contrary, this proxy shall be deemed to grant authority to vote "FOR" each proposal, and to grant discretionary power to vote upon such other business as may properly come before the Special Meeting. ForAgainst Abstain 1.To approve an Agreement and Plan of Reorganization under which the Lou Holland Growth Fund, a series of The Lou Holland Trust, would assign all of its assets and liability to the Lou Holland Growth Fund ("FF Lou Holland Fund"), a series of Forum Funds, in exchange for shares of the FF Lou Holland Fund in a tax-free reorganization. 2. Totransactsuch otherbusinessas may properly come before the Special Meeting or any adjournments thereof. 000 The undersigned acknowledges receipt with this proxy of a copy of the Notice of the Special Meeting of Shareholders and the Proxy Statement. Please sign exactly as name appears above. If shares are held in the name of joint owners, each should sign. Attorneys-in-fact, executors, administrators,etc., should give full title. If shareholder is a corporation or partnership, please sign in full corporate or partnership name by authorized person. Signature [PLEASE SIGN WITHIN BOX] Date Signature (Joint Owners) Date Important Notice Regarding the Availability of Proxy Materials for the Special Meeting: The Notice and Proxy Statement is available at www.proxyvote.com. PROXY PROXY LOU HOLLAND GROWTH FUND PROXY FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELDDECEMBER 16, 2009 This Proxy is solicited on behalf of the Board of Trustees of the The Lou Holland Trust (the “Trust”) on behalf of the Lou Holland Growth Fund (the “Fund”). Revoking any such prior appointments, the undersigned hereby appoints as proxiesSusan ChamberlainandLaura J. Janus(or, if only one shall act, that one), and each of them (with power of substitution), to vote all shares of the undersigned of the Fund at the Special Meeting of Shareholders to be held at10:00 a.m.,Central Time, on December 16, 2009, at the offices of the Trust, One North Wacker Drive, Suite 700, Chicago, Illinois 60606 and any adjournment(s) thereof (the “Special Meeting”), with all the power the undersigned would have if personally present. YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN. IF YOU ARE NOT VOTING BY PHONE OR INTERNET, PLEASE SIGN AND DATE THIS PROXY CARD ON THE REVERSE SIDE AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE SIGN ON REVERSE SIDE OF THIS CARD
